Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/17/2019 and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
During a telephone conversation with Feng Zhou on 2/2/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-7, 16 and 44. Affirmation of this election must be made by applicant in replying to this Office action. Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 16 and 44, drawn to methods and system for engineering collagen modules based on a machine learning model, classified in G06N 20/00.
II. Claim 27, drawn to non-naturally occurring collagen polypeptides, classified in C07K 14/78.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the invention I as claimed has components for obtaining a set of target data, producing one or more polynucleotides and expressing the one or more polynucleotides to produce one or more collagen molecules while invention II as claimed has non-naturally occurring collagen polypeptides. There is nothing of record to show the inventions as claimed to be obvious variants. The subcombination has separate utility such as non-naturally occurring collagen polypeptides but does not require the components for the collagen module engineering of invention I.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 3 is objected to because of the following informalities: “each of the different plurality of amino acids” should read “each of the plurality of different amino acids”. In addition, . Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “post-translationally modified amino acids of the subset” should read “zero or more post-translationally modified amino acids of the subset” or a similar claim language thereof since a subset includes an empty set based on its definition. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of collagen sequences" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-6 are rejected at least based on their direct and/or indirect dependency from claim 2. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 16 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Concu et al. (Review of Computer-Aided Models for Predicting Collagen Stability) in view of Chang et al. (US 2009/0143568 A1).

Regarding claim 1, 
Concu teaches
A method of engineering one or more collagen molecules comprising: 
(a) obtaining, using a machine learning model and by a computer system comprising one or more processors and system memory, a set of target data comprising frequencies of amino acid residues in one or more target collagen sequences, wherein the set of target data is predicted by the machine learning model to be associated with at least one physical or chemical ([tables 2-3]; [figs 5-6 and 8-9]; [sec Abstract] “The stability of the collagen triple helix is strictly related to its amino acid sequence, especially the main Gly-X-Y motif. … We used the literature to assemble a set of 102 peptides and their relative melting temperatures were determined experimentally, indicating a great variance with the main motif of the collagen.”; [sec 1] “The stability of the helix requires a glycine every three residues i.e. a repeated motif of Gly-X-Y [13, 14], where the X and Y position can be any amino acid that can generate hydrogen bonds to stabilize the structure.”; [sec 2] “A set of collagen peptides was retrieved from the literature [65, 66, 88], with a total of 102 sequences and a Tm range from 4°C to 47.8°C. The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model. … Table 3 shows all the peptide IDs, their Tms, and their amino acid sequence using standard one letter abbreviations. The backbone of the peptides was built using the “draw mode” of the MARCH-INSIDE® program and we performed calculations of the molecule descriptors for each peptide. We only considered covalent interactions (peptide bond) and hydrogen bonding interactions, so the –OH group of the hydroxyproline was included in the calculation. … ANN models were constructed using Statistica 6.0 [89] and all variables used were normalized to the same scale.”; [sec 3] “The best model with a Tm of 38°C was obtained with the MLP algorithm using a stable series of 16 sequences and an unstable series of 86. The model correctly classified 14 out of 16 (87.7%) sequences in the stable series and 71 out of 86 (82.55%) sequences in the unstable series. The MCC value for this model was 0.58 and the surface of the ROC curve was 0.86. Table 4 shows all the statistics for the training and validation series. Fig. (9) shows the topology of the network and the ROC curve”; Table 3 reads on “frequencies of amino acid residues in one or more target collagen sequences”. In addition, “stability” reads on “at least one physical or chemical property”. Furthermore, “The best model with a Tm of 38°C was obtained with the MLP algorithm” and “The model correctly classified 14 out of 16 (87.7%) sequences in the stable series and 71 out of 86 (82.55%) sequences in the unstable series” read on “the set of target data is predicted by the machine learning model to be associated with at least one physical or chemical property meeting a criterion”. Note that “ANN models were constructed using Statistica 6.0” reads on “a computer system comprising one or more processors and system memory” since Statistica 6.0 is a data analysis software system which runs on a computer system.), 
wherein the machine learning model was obtained by: 

(i) receiving a set of training data comprising frequencies of amino acid residues in a plurality of training collagen sequences and physical or chemical property data of the at least one physical or chemical property associated with the plurality of training collagen sequences ([tables 2-3]; [figs 5-6 and 8-9]; [secs Abstract and 1-2] as cited above; table 3 reads on “frequencies of amino acid residues in a plurality of training collagen sequences”. In addition, “stability” reads on “physical or chemical property data of the at least one physical or chemical property associated with the plurality of training collagen sequences”.); and 

(ii) training the machine learning model by fitting the machine learning model to the set of training data, wherein the trained machine learning model is configured to receive as input amino acid data of a test collagen sequence and predict at least one value of the at least one physical or chemical property associated with the test collagen sequence ([tables 2-3]; [figs 5-6 and 8-9]; [sec Abstract] as cited above, and “This dataset was then split in two classes, stable and unstable, according to their melting temperatures and the dataset was then used to build artificial neural network (ANN) models to predict collagen stability. We built models to predict stability at temperatures of 38°C, 35°C, 30°C, and 25°C degrees, and all models had an accuracy between 82% and 92%.”; [sec 1] as cited above; [sec 2] as cited above, and “All ANNs went through one-step testing (one training period) and later two-step testing (two training periods) of the training algorithms. In the two-step training, different algorithms were combined, including, back-propagation, Levenberg-Marquardt, quick propagation, quasi-Newton, and conjugated gradient descent. Combinations of two different methods were tested using a different number of epochs to train the ANN (ranging from 10 to 100,000 epochs). To obtain the ROC curve [93] using the ANN models we built linear neural networks (LNN) and selected the one that was most similar to our LDA final model.”);

(b) determining, by the computer system, one or more collagen sequences corresponding to the set of target data ([tables 2-3]; [figs 5-6 and 8-9]; [secs Abstract, 1-2] as cited above; [sec 3] “The best model with a Tm of 38°C was obtained with the MLP algorithm using a stable series of 16 sequences and an unstable series of 86. The model correctly classified 14 out of 16 (87.7%) sequences in the stable series and 71 out of 86 (82.55%) sequences in the unstable series. The MCC value for this model was 0.58 and the surface of the ROC curve was 0.86. Table 4 shows all the statistics for the training and validation series. Fig. (9) shows the topology of the network and the ROC curve”);

(c) … the one or more collagen sequences ([tables 2-3]; [figs 5-6 and 8-9]; [secs Abstract, 1-2] as cited above; [sec 3] “The best model with a Tm of 38°C was obtained with the MLP algorithm using a stable series of 16 sequences and an unstable series of 86. The model correctly classified 14 out of 16 (87.7%) sequences in the stable series and 71 out of 86 (82.55%) sequences in the unstable series. The MCC value for this model was 0.58 and the surface of the ROC curve was 0.86. Table 4 shows all the statistics for the training and validation series. Fig. (9) shows the topology of the network and the ROC curve”); and 

(d) … one or more collagen molecules comprising the one or more collagen sequences ([tables 2-3]; [figs 5-6 and 8-9]; [sec 1] “The March-Inside (Markovian Chemicals In Silico Design) methodology was developed by our research group to generate molecular descriptors based on Markov Chain (MC) theory.”; [sec 2] “The backbone of the peptides was built using the “draw mode” of the MARCH-INSIDE® program and we performed calculations of the molecule descriptors for each peptide. We only considered covalent interactions (peptide bond) and hydrogen bonding interactions, so the –OH group of the hydroxyproline was included in the calculation.”).

However, Concu does not teach
(c) producing one or more polynucleotides encoding the one or more collagen sequences; and 
(d) expressing, on a protein production platform, the one or more polynucleotides to produce one or more collagen molecules comprising the one or more collagen sequences.

Chang teaches
(c) producing one or more polynucleotides encoding the one or more collagen sequences ([pars 3-11] “Gelatin is a derivative of collagen, a principal structural and connective protein in animals. Gelatin is derived from denaturation of collagen and contains polypeptide sequences having Gly-X-Y repeats, where X and Y are most often proline and hydroxyproline residues. These sequences contribute to triple helical structure and affect the gelling ability of gelatin polypeptides.”; [pars 18-26] “In specific embodiments, the recombinant gelatin of the present invention comprises an amino acid sequence selected from the group consisting of SEQID NOS:15, 16, 17. 18, 19, 20, 21, 22, 23, 24, 25, 30, 31, and 33. Polynucleotides encoding these amino acid sequences are also provided, as are expression vectors and host cells containing the polynucleotides. In certain aspects, the host cells of the present invention are prokaryotic or eukaryotic. In one embodiment, a eukaryotic host cell is selected from the group consisting of a yeast cell, an animal cell, an insect cell, a plant cell, and a fungal cell. The present invention further provides transgenic animals and transgenic plants comprising the polynucleotides. Recombinant gelatins comprising an amino acid sequence selected from the group consisting of SEQID NOs: 26, 27, 28, and 29 are also provided.”; see also [pars 52-102] for definitions; “amino acid sequences” reads on “collagen sequences”. In addition, “Polynucleotides encoding these amino acid sequences are also provided” reads on “producing one or more polynucleotides encoding the one or more collagen sequences”. Note that Concu also teaches “collagen sequences”.); and 

(d) expressing, on a protein production platform, the one or more polynucleotides to produce one or more collagen molecules comprising the one or more collagen sequences ([pars 18-26] as cited above, and “In a further aspect, the recombinant collagen is produced by co-expressing at least one polynucleotide encoding a collagen or procollagen and at least one polynucleotide encoding a collagen post-translational enzyme or subunit thereof. In a certain embodiment, the post-translational enzyme is prolyl hydroxylase.”; see also [pars 52-102] for definitions and [pars 170-195] for “Expression”; Note that Concu teaches “one or more collagen molecules comprising the one or more collagen sequences”.).

(Chang, pars 18-26).

Regarding claim 2, 
Concu and Chang teach claim 1.

Concu further teaches 
the frequencies of amino acid residues indicates intra-sequence variation of amino acid trimers in the plurality of collagen sequences ([tables 2-3]; [figs 5-6 and 8-9]; [sec 2] “The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model.”).

Regarding claim 3, 
Concu and Chang teach claim 2.

Concu further teaches 
the frequencies of amino acid residues comprise: (a) a frequency for each of a plurality of different amino acids as residues at X positions of X-Y-Gly trimers in each training collagen ([tables 2-3]; [figs 5-6 and 8-9]; [sec 2] “The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model.”).

Regarding claim 7, 
Concu and Chang teach claim 1.

Concu further teaches 
the set of training data is generated using a main collagen domain with an uninterrupted (X-Y-Gly)n repeating sequence ([tables 2-3] 
    PNG
    media_image1.png
    396
    1702
    media_image1.png
    Greyscale
; [figs 5-6 and 8-9]; [sec Abstract] “The stability of the collagen triple helix is strictly related to its amino acid sequence, especially the main Gly-X-Y motif. … We used the literature to assemble a set of 102 peptides and their relative melting temperatures were determined experimentally, indicating a great variance with the main motif of the collagen.”; [sec 1] “The stability of the helix requires a glycine every three residues i.e. a repeated motif of Gly-X-Y [13, 14], where the X and Y position can be any amino acid that can generate hydrogen bonds to stabilize the structure.”; [sec 2] “The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model.”; Each GXY reads on “a main collagen domain”. In addition, for example, “GPO-GPO-GPO-GPO-GPO-GPO-GPO-GPO” reads on “an uninterrupted (X-Y-Gly)n repeating sequence”.).

Regarding claim 16, 
Concu and Chang teach claim 1.

Concu further teaches 
the machine learning model comprises a random forest model, a neural network model, or a general linear model ([tables 2-3]; [figs 5-6 and 8-9]; [sec Abstract] as cited above, and “This dataset was then split in two classes, stable and unstable, according to their melting temperatures and the dataset was then used to build artificial neural network (ANN) models to predict collagen stability. We built models to predict stability at temperatures of 38°C, 35°C, 30°C, and 25°C degrees, and all models had an accuracy between 82% and 92%.”; [sec 2] as cited above, and “All ANNs went through one-step testing (one training period) and later two-step testing (two training periods) of the training algorithms. In the two-step training, different algorithms were combined, including, back-propagation, Levenberg-Marquardt, quick propagation, quasi-Newton, and conjugated gradient descent. Combinations of two different methods were tested using a different number of epochs to train the ANN (ranging from 10 to 100,000 epochs). To obtain the ROC curve [93] using the ANN models we built linear neural networks (LNN) and selected the one that was most similar to our LDA final model.”; Note that “a neural network model” is elected for examination.);

Regarding claim 44, 
Claim 44 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Concu et al. (Review of Computer-Aided Models for Predicting Collagen Stability) in view of Chang et al. (US 2009/0143568 A1), in view of Harun et al. (WO 2017/079272 A2).

Regarding claim 4, 
Concu and Chang teach claim 3.

Concu and Chang do not teach explicitly
the plurality of different amino acids comprises 20 standard amino acids naturally occurring in organisms.

Harun teaches
the plurality of different amino acids comprises 20 standard amino acids naturally occurring in organisms ([pars 37-98] “The term "amino acid" refers to naturally occurring and non-naturally occurring amino acids, as well as amino acid analogs and amino acid mimetics that function in a manner similar to the naturally occurring amino acids. Naturally encoded amino acids are the 20 common amino acids (alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine) and pyrolysine and selenocysteine.”).

Concu, Chang and Harun are all in the same field of endeavor of processing amino acid sequences and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collagen property prediction system of Concu and Chang with the 20 common amino acids of Harun. Doing so would lead to enabling a modification of each amino acid after it has been incorporated into a polypeptide chain (Harun, pars 37-98).

In the alternative, Concu can also be interpreted to teach this limitation:
the plurality of different amino acids comprises 20 standard amino acids naturally occurring in organisms ([tables 2-3]; [figs 5-6 and 8-9]; [sec 1] “In the classical structure, the X and Y positions are occupied by proline (Pro-P), although the Pro in the Y position can be hydroxylated to hydroxyproline (Hyp-O) which is not one of the 20 essential amino acids.” [sec 2] “The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model.”; For example, Hong et al. (Amino Acids as Precursors of Trihalomethane and Haloacetic Acid Formation During Chlorination) teaches “20 essential amino acids” in [sec Materials and Methods], and Anne teaches “20 Essential Amino Acids” in the human body.).

Regarding claim 5, 


Harun further teaches 
the plurality of amino acids further comprises post-translational modifications of the 20 standard amino acids ([pars 37-98] “The term "amino acid" refers to naturally occurring and non-naturally occurring amino acids, as well as amino acid analogs and amino acid mimetics that function in a manner similar to the naturally occurring amino acids. Naturally encoded amino acids are the 20 common amino acids (alanine, arginine, asparagine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine, and valine) and pyrolysine and selenocysteine. … The term "non-naturally encoded amino acid" also includes, but is not limited to, amino acids that occur by modification (e.g. post-translational modifications) of a naturally encoded amino acid (including but not limited to, the 20 common amino acids or pyrolysine and selenocysteine).”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Concu et al. (Review of Computer-Aided Models for Predicting Collagen Stability) in view of Chang et al. (US 2009/0143568 A1), in view of Chopra et al. (WO 2017/180902 A1).
	
Regarding claim 6, 
Concu and Chang teach claim 3.

Concu further teaches 
the plurality of amino acids [comprises] a subset of 20 standard amino acids ([tables 2-3]; [figs 5-6 and 8-9]; [sec 1] “In the classical structure, the X and Y positions are occupied by proline (Pro-P), although the Pro in the Y position can be hydroxylated to hydroxyproline (Hyp-O) which is not one of the 20 essential amino acids.” [sec 2] “The sequence diversity was very high and 58 peptides varied only in the middle of the peptide where the normal sequence GPO was substituted for random structures GXY, where X and Y were essential amino acids. The remaining 48 peptides varied throughout the chain, where the normal sequence GPO was substituted for a random structure GXY. In order to construct ANN models, the dataset was divided into a stable and unstable series for each model.”; For example, Hong et al. (Amino Acids as Precursors of Trihalomethane and Haloacetic Acid Formation During Chlorination) teaches “20 essential amino acids” in [sec Materials and Methods], and Anne teaches “20 Essential Amino Acids” in the human body.).

However, Concu and Chang do not teach
the plurality of amino acids consists of a subset of 20 standard amino acids and post-translationally modified amino acids of the subset.
 
Chopra teaches
the plurality of amino acids consists of a subset of 20 standard amino acids and post-translationally modified amino acids of the subset ([pars 93-109] “The present invention, in many aspects, relies on the synthesis of peptides and polypeptides in cyto, via transcription and translation of appropriate polynucleotides. These peptides and polypeptides will include the twenty "natural" amino acids, and post-translational modifications thereof.”; “twenty ‘natural’ amino acids” reads on “20 standard amino acids”.).

Concu, Chang and Chopra are all in the same field of endeavor of processing amino acid sequences and are analogous. Therefore, it would have been obvious to one of ordinary  (Chopra, pars 93-109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123